﻿ "Those not following the true path of God exploit their
riches in obstructing others from the path of God and
thus scatter their wealth; but they shall only rue it, and
in the end, they will be defeated and driven into hell."
First of all, Sir, I wish to congratulate you on your election as President of the thirty-eighth session of the General Assembly. I also take this opportunity to convey our gratitude and appreciation to the President of the previous session for his dedicated and successful direction of that session.
Our delegation hopes that at the present session the Assembly will pursue the aims and objectives represented by its agenda and find suitable solutions for the difficulties and problems of our world today.
This session takes place at a time when the economic, social and political crises in the world have, regrettably, acquired far more threatening dimensions than when we last met here. Despite all the promises and agreements and all the resolutions adopted at the previous session, violations of the rights of the oppressed nations by the super-Powers have increased in an unprecedented manner.
I do not think that there is a representative here who is not fully aware of the impressive number and volume of resolutions adopted and of the fiery speeches and statements made at the previous session in which love of peace and hatred of war-mongering and the violation of the rights of peoples were eloquently expressed. In spite of all that, not a day or night has passed since the last General Assembly session without the big Powers and their clients and cronies trampling upon the rights of the oppressed, spilling their blood and spreading injustice to the far corners of the world. In fact, nothing is left of the principles of the Charter of the United Nations except a meaningless framework; the concepts of liberty, freedom and social justice have been sadly ridiculed by the oppression, suppression and savagery of those evil Powers.
Words and deeds, theory and practice, are constantly diverging at an astonishing speed. Our world today is suffering above all from a grave moral crisis, and if we do not confront this problem seriously and collectively it will most dangerously threaten our human life and human values. At the price of the long and bitter experiences we have endured, and having learnt from painful historic events, we have arrived at the conclusion that moral degradation or cultural sickness is the breeding ground for all forms of poverty, slavery and submissive- ness on the one hand and all forms of oppression, exploitation, expansionism and suppression on the other. Although this is a truism for all humanity, in this phase of human history, when only moral and spiritual values could lay a sound foundation for social relations among nations and dignified ways of life for people, unfortunately there is no sign of any code of human behaviour or set of rules inspired by ethical considerations or spiritual values.
Today a very basic question that we must ask ourselves is where we are heading. Is it not time for the international community to stop and search its conscience as it thinks about its future, and thus find an appropriate, human answer? Is not the situation in most parts of the world sufficiently saddening and heart-rending? Can we have any hope that the United Nations will be able to combat the monsters of hunger and poverty, aggression and war, colonialism and exploitation while most Members of the Organization are being squeezed in the claws of one super-Power or the other?
It is very unfortunate that some of us, as representatives of our nations, have even lost the most natural human sensibilities with regard to the most horrendous acts of the super-Powers today. It is as if we lived in a world completely divorced from reality. Has not the time come for us to think about our condition, to rediscover ourselves and to find out what kind of world our world is?
Allow me to answer the last question by describing the mortifying, inhuman situations in some parts of our world. As a Muslim and the representative of a nation that has always put the fight against the evil of Zionism foremost, I will start with the question of Palestine.
For 36 years now the oppressed and downtrodden people of Palestine have been subjected to the savage aggressions of the usurper Zionist military camp in the Middle East. For the past 36 years the history of the tyrannized people of Palestine has been written in blood by the successors to Hitler. During all this time the United Nations has routinely adopted resolutions which have been of no practical use. The regime occupying Palestine, enjoying the unconditional support of the Big Satan, has not cared a fig for these resolutions but has constantly assaulted the Palestinian people and invaded other Islamic countries. Aggression and transgression are intrinsic characteristic? of this regime; there would be no definition of Zionism if aggression were left out. That is why we have always maintained that peaceful negotiations with these Nazis of supposedly Jewish origin to put an end to their intrinsic aggressive motif will lead nowhere and have not led anywhere. Why do we not learn from the past? Why can we not understand that, apart from the incorrigible nature of Zionism, negotiating or reaching understanding with an enemy that is occupying our territory produces no results except to give it an unfair advantage?
If it had not be or Camp David, the beautiful land of Lebanon will not have been drenched in blood by Zionist atrocities today. After all these bitter experiences, are we not right today to think of the acceptance of plans like the Fez plan, the so-called Reagan plan or the pact between Lebanon and Israel as not only a betrayal of the Palestinian cause but also a greater betrayal of the aspirations of some one billion Muslims throughout the world?
There is no cure for the cancerous growth of Zionism except surgery. If the Allies could have persuaded Hitler to withdraw and recognize the rights of other nations, then we could do the same with the Zionists today. There is no doubt that United States imperialism and Zionism are conducting a co-ordinated policy designed to obliterate the national and religious identity of the persecuted Palestinian people and, by employing political, military and publicity conspiracies, to destroy the cause of Palestine in the long term. The increasing presence of United States and French imperialist forces has only one meaning: the imperialist oppressors have decided to oppose the freedom and independence of all Muslim nations of the world in a final confrontation. Does the bombardment of Muslim residential areas of Lebanon by United States, French and other aggressive Powers point to any other intention?
If the United Nations feels obliged to give practical effect to the principles of its Charter regarding the safeguarding of international peace and security, it should advocate an all-out military and economic embargo against the Zionist usurper regime; it should also create a system for supervising the correct implementation of the embargo so that any State not complying with it would be identified. The United Nations must carry out its legal obligations with regard to Articles 41 and 42 in Chapter VII of the Charter in respect of international peace and security. The United Nations should, on the basis of the principles of its Charter, condemn the United States and French Governments for their military aggression against Lebanon and the violation of the rights of the Lebanese people. Finally, I should add that, under Article 6 the Zionist regime should be expelled from the United Nations for persistent violation of the principles of the Charter.
Today, however, the tyrannized and oppressed people of Palestine remain as tyrannized and oppressed as ever. The Islamic Republic of Iran believes that the settlement of the Palestine question lies in joint international action to remove the causes of aggression in a decisive and forceful confrontation with the aggressor to ease the way for the return of the Palestinian people to their homeland and the establishment of an independent Palestine in all the occupied lands belonging to the Palestinian people. We are convinced that victory in this struggle cannot be won except by following the sublime teachings of Islam, by emphasizing our human values and by the mobilization of the Muslim masses and all freedom-loving people of the world against rulers and regimes dependent on the United States Satan and its Zionist hired gun.
The delegation of the Islamic Republic of Iran expresses its full support for the armed struggle of the Palestinian people to win back their stolen rights, draws the attention of every individual Member State and the United Nations as a whole to their obligations and commitments regarding this great question and warns all responsible Member States that the collapse of the cause of Palestine would mean the impotence and bankruptcy of the whole international community in regard to the aggressive Zionist regime and its oppressive allies. We should also add that the cause of Palestine is an inseparable and integrated part of the cause of the Islamic people throughout the world. If any one of us in the Islamic world were to remain indifferent to the situation in Palestine and allow the aggressive, racist regime more time, we should one after another fall victim to the expansionist policies of that chronic aggressor. We must all learn, once and for all, that force does not recognize any logic but the logic of force.
The great danger inherent in failing to confront aggressors forcefully is not only that it helps the continuance of aggression in a particular case; the great danger lies also in the fact that such an attitude will persuade and encourage all other potentially aggressive forces. If some of the regimes ruling over Islamic countries had not adopted a submissive, impotent attitude with regard to the Zionist non-entity and its gun-toting supporter, the Big Satan, surely the atheist Government of the Soviet Union would not have dared enter the Islamic land of Afghanistan. And if the great people of Viet Nam had not fought the United States aggressors so heroically and ceaselessly, we would certainly be witnessing today the arrogant galloping of the super-Power horses over a large part of the third world. Thus, the armed resistance of an invaded nation will not only benefit those fighting against aggression but also guarantee the independence and national sovereignty of all other nations.
It is for that reason that the three-year-old armed struggle of the Afghan people against the occupying Russian force is and will remain a sublime example of a people's heroic resistance in the eyes of the peoples of the third world in general and the great Islamic family in particular.
It is high time that the world community paid serious attention to the question of Afghanistan. The slaughtering of the defenceless Afghan people who, with a minimum of possibilities, heroically resist a mighty foreign invasion of their country, the continuous bombardment of the homes and farms of the deprived people of Afghanistan, the use of deadly chemicals and the killing and injuring of a large number of people and the resultant refugee status of some four million people cannot be settled at negotiating tables at Geneva in the absence of the true representatives of the Afghan people. The Soviet Union is treading the same path already trodden by the United States in Viet Nam, and if it insists on this policy it will be taught the same lesson by the Afghan people that the American Satan learned from the Vietnamese.
The people of the Islamic Republic of Iran, who have so much in common with the Afghan people, will not remain silent about this invasion. The only way to settle the Afghanistan problem lies in the complete, unconditional and immediate withdrawal of the occupying forces from Afghanistan, the non-intervention of other forces in the internal affairs of that country, the return of Afghan refugees to their homeland and the guarantee of the right of the people of Afghanistan to determine their own destiny. On this basis we reject any negotiation conducted in the absence of the true representatives of the Afghan nation. We further declare that the mature Afghan nation does not need a guardian, and no Government or international organization has the right to enter into negotiation on behalf of the Afghan people.
It is now three years since the Iranian people was savagely invaded by world imperialism and its stooges. In the eyes of imperialism, the Muslim people of Iran had committed an unpardonable sin: they had won back their freedom and independence, they had refused the domination of the super-Powers and they had decided to work for justice and truth throughout the world. The Baathist regime of Iraq, representing the interests of imperialism, has for three years done everything in its power to destroy the economic and human resources of two Muslim peoples in the Middle East and has rendered considerable services to imperialism and world zionism in this respect. Three years ago, when our nation had just rid itself of the domination of the American Satan and his stooge, the ex- Shah, and was gradually taking difficult steps towards the reconstruction of the liberated land of Iran, the aggressive Baathists of Iraq invaded Iran in a marriage against the defenceless people of Persian, Arab and Kurdish origin, employing 12 well-equipped divisions, some 3,000 tanks and scores of bombers and helicopter gunships. They advanced to considerable depths inside our territory, which was only yesterday liberated from the claws of the Big Satan and its agent in Iran, the American Shah. Defenceless cities, towns and villages were invaded one after another; thousands of innocent men and women, young and old, were massacred; towns and villages were razed to the ground. And we realized that the price we had already paid to liberate our country from the domination of the West and the East and to gain freedom and independence was to be increased by more than we had imagined.
Long before the Secretary-General of the Communist Tudeh Party of Iran, arrested on charges of shameless espionage for the Soviet Union, confessed in a television interview that the Soviet Union had already informed him of the imminent Iraqi invasion of Iran and that the Baathist chieftain was nursing the idea of "liberating" the Iranian oil-rich province of Khuzestan, many of us in Iran, having already witnessed the dropping of French- made, American-made and Russian-made missiles on our border towns and villages, were certain that the superpowers had already reached an agreement to support the Baathist regime of Iraq in its devastating invasion of revolutionary Iran.
At that time, the aggressive regime of Saddam, intoxicated as it was with its easy Don Quixote victory against hospitals, mosques, schools and defenceless people, used arrogantly to declare in its official communiqués to the United Nations: "Iraqi troops continue their march, inflicting further defeats on the Persian enemy". That was a quote from a communiqué by the so-called Revolutionary Command Council of Iraq. Do representatives know how the Security Council's President responded at that time? They should kindly take a look at the Security Council resolution 479 (1980) of 28 September 1980. Can anyone see anything whatsoever referring to the withdrawal of aggressive forces to international borders? Are we now permitted to ask why there was no such request? Are we too suspicious in assuming that the Security Council's silence on this vital point was in perfect harmony with the evil desires of the Iraqi Foreign Minister, expressed in his letter of 27 October 1980 to the Secretary-General, in which he declared:
"In the light of the above-mentioned considerations, the Government of the Republic of Iraq wishes to point out that any call for the withdrawal of Iraqi forces, before Iran recognizes the said Iraqi sovereignty in practice and legally, is in our view a legal and practical impossibility, for Iran has not delimited its borders with Iraq in a precise manner. "The lands reached so far by Iraqi forces are the necessary positions for defence until Iran recognizes our rights and guarantees are reached for the achievement of a final and permanent solution to the dispute. "
Does this contain any respect for Article 1, paragraph 1 and for Article 2, paragraphs 3 and 4 of the Charter of the United Nations? Does such a regime respect international security?
In paragraph 3 of Security Council resolution 479 (1980), the Council "Calls upon all other States to exercise the utmost restraint and to refrain from any act which may lead to a further escalation and widening of the conflict". Did the permanent members of the Security Council not vote in favour of this resolution?
Have the Governments of the United States, the Soviet Union and France, as permanent members of the Security Council, not violated their own crookedly adopted resolution by supplying the Iraqi regime with huge military and financial assistance? Had all the missiles and bombs dropped on our defenceless civilian population for two years after the adoption of this resolution been delivered to the aggressive regime of Iraq from the planet Mars? Why has this flagrant violation of resolution 479 (1980) never been questioned? Why on earth did the Security Council keep quiet about this war for two years? Did the crimes by the Baathist military deep inside our territory not threaten the peace and security of the world? Where have all these people who are now moaning and wailing about a threat to peace in the region been hiding all this time? Certainly all fair-minded informed people know that what is being threatened at present is not peace or security but the regime of Saddam and the interests of his super-Power supporters.
The deadly, indifferent silence of the Security Council has accompanied the boastful propaganda of the Iraqi Baathists, who were spilling the blood of countless Iranian Muslims for almost two years. Our war-stricken people knew right from the beginning that the real motive behind the Baathist Iraqi invasion of Iran was not the occupation of parts of our country. The Iraqi Baathists were striving in earnest for the overthrow of the Islamic Republic of Iran.
We are convinced that because we are an independent nation and are determined to remain so, we are alone and have to fight an enemy that is supported by practically all the members of the oppressive club of the world single-handedly. The great mobilization of our people and their swift movement towards the battlefronts upset all evil calculations. The port city of Khorramshahr was liberated after heavy fighting, and the defeated Iraqi mercenaries started their hasty retreat. And then the Foreign Minister of the Iraqi regime wrote to the Secretary-General on 27 October 1980, "On the basis of military consideration and topography, there may be better positions forward for defensive purposes but there are none backward.
Yes, this very same regime, following the Khorramshahr defeat and the speedy destruction of the Iraqi occupying army at the hands of our people, in an acrobatic gesture turned into a peace-loving government overnight and declared that it had unilaterally, and amazingly, decided to evacuate the occupied Iranian territories. And the Security Council, also amazingly, broke its two- year-old silence and requested both belligerent parties to evacuate all occupied territories.
Two years of occupation of our territories in no way threatened international peace and security, but the very first defeats of the aggressors in our territory immediately did so. Was our nation not justified in rejecting this ridiculous logic of the Security Council?
I am certain that most representatives have already studied the report by the United Nations mission that visited liberated territories in our country. The mission also visited Iraq, inspected its border towns and cities, and prepared a report on the subject. Although the report does not cover all the facts regarding the Iranian side of this tragic story, it has, nevertheless, reported some of the facts without bias or prejudice. We request those who have not studied this report to do so and make a comparison of its contents with the official communiqués and press releases which the governments of the aggressive regime and of the invaded country have so far submitted to the General Assembly or to the Secretary-General. A comparative study of this kind will tear the peace-loving mask off the ugly face of the brutally aggressive Iraqi Baathist regime. The report shows that the majority of our occupied towns and cities were ninety per cent, and sometimes one hundred per cent, destroyed by mechanical and engineering equipment, in direct violation of the articles of the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949/ The cities of Hoveyzeh, Khorramshahr and Qasr-i-Shirin fall into this category. On the Iraqi side, a glimpse at the report shows that the Iraqi Baathists failed miserably to prove what they claimed. Does this document not indicate to everyone that the Muslim people of Iran, who have been victims of a beastly aggression and who have for three years suffered the daily mindless bombardments of the aggressor and received hundreds of deadly missiles, has followed its Islamic teachings strictly and has refrained from retribution against Iraqi towns and cities within easy range of Iranian artillery?
The Assembly has heard what the Iraqi Foreign Minister said about the peaceful intentions of the Iraqi regime. But I draw your attention to what the Iraqi regime has done, only during the last few months, to the cities of Piranshahr, Baneh, Marivan, Andimeshk and Gilan Gharb in western Iran. The Foreign Minister of Iraq talks about peace and peaceful solutions when the streets, residential areas, and market-places in these towns are still wet with the blood of innocent and defenceless women and children.
But this is only a small part of the tragic, bloody story of the Baathists' mad invasion of Iran. Is there anyone who does not know about the catastrophe of the oil spill in the Persian Gulf—a deliberate attempt, outside the war zone, to pollute the waters of the Gulf, endanger marine life and threaten the interests of the coastal countries? Do we not know that the Iraqi regime desperately tried to link the question of checking the oil spill with the whole theatre of war, and by delaying and stopping the operations to stop the spill proved once again that it was ready to sacrifice the vital interests of the coastal countries and upset their ecology for its own selfish designs and inhuman objectives?
Fortunately, a few days ago our oil technicians and experts, having overcome enormous obstacles and with a great deal of self-sacrifice, succeeded in completely harnessing one of the damaged oil wells that was gushing some 2,000 barrels of oil into the waters of the Persian Gulf. This remarkable achievement is indicative of the keen interest of the Islamic Republic of Iran in safeguarding the interests of the States of the region and of its ability to do so. But would it be possible to ensure the interests of the States in the region for an extended period of time? Who could guarantee that the aggressive regime of Iraq will not tomorrow issue another communiqué, similar to military communiqué No. 1106, dated 2 March 1982, in which its assault on oil wells and their destruction will be lauded as another great military victory, once again endangering the interests of the Persian Gulf States?
Let us imagine that towards the end of the Second World War, when the days of Nazi aggression were numbered and the Allied armies were liberating one European city after another, the war-stricken people of Europe, whose nearest and dearest were murdered by Hitler's invading armies, were suddenly to hear Hitler in a press conference on the wireless declaring his deep love for peace and security and condemning the Allied forces' aggression in the occupied territories and unable to understand why the Allies were not ready to sit at the negotiating table with him and solve all problems in an amicable atmosphere. How would the victims of his brutality feel? Hitler does not seem to have had this bitter sense of humour or to have been hypocritical enough to do this. Unfortunately, the little Baathist successors of Hitler have this bitter sense of humour, and their hypocrisy knows no bounds.
We live in an absolutely unfair world. Twice in the past few months we informed the United Nations that the Iraqi regime was intending to launch missile attacks against cities and residential areas, a few days prior to the occurrence of these atrocities. This, of course, does not imply any gift of prophecy on our part. We know from bitter experience that each time the Baathist cowards lose on the battlefield, they resort to this sort of remote- control mass murder with their long-range Russian- and French-made missiles. Security Council documents dated 5 May 1983  and 4 August 1983," respectively, bear witness to the validity of our statement. In both cases, our forewarnings were realized, but on both bloody occasions the United Nations did not turn a hair. How long can this unjust and inhuman treatment continue?
In spite of all this, we want the Assembly to know that no matter how far the Iraqi regime goes in its crimes against our people, one thing will not change, and that is the sworn resolution of our united Muslim people to win back its stolen rights and to punish the war criminals. The intensification of Baathist crimes against our people and the continuation of aggression have rendered all peace proposals unlikely and unacceptable. However, we shall not compromise one iota of our legitimate rights. And we should add here that those who obstruct the realization of our legitimate demands will bear the responsibility of prolonging this war. Here, we warn those Powers which constantly fuel the Iraqi war machine and simultaneously broadcast rumours of lack of security in the Persian Gulf, in order to prepare the ground for their own military presence in a region in whose troubled waters none will be able to fish.
We assure the world community that as long as we can safeguard our own economic interests in the Persian Gulf we will guarantee the safe passage of vessels according to international laws and regulations. We are certain that our conduct so far has already displayed our ability to fulfil this responsibility, and we want the world community to know that our successful, legitimate defence of our country and the suppression of the aggressor will certainly result in peace, security and tranquillity for all countries of the region, a lasting peace which could consolidate closer friendly relations among all on the basis of mutual respect.
But we declare loudly and clearly that we shall no longer tolerate the passage of vessels loaded with war munitions sent by the world's merchants of death for the Iraqi regime through the Strait of Hormuz towards certain ports in the southern part of the Persian Gulf and that in future we shall be enforcing our authority in this vital respect less leniently than before. We also announce to the world that any misguided adventure detrimental to the vital interests of the Islamic Republic of Iran will immediately result in the complete closure of the Strait of Hormuz and the stoppage of the flow of oil from that region. It should be absolutely clear that those supplying the aggressor with sophisticated weapons will be held responsible for such a development and will have to bear the consequences. In this respect, we address ourselves especially to the Government of France, which has, with a great deal of ignorance and effrontery, embarked on such a hazardous pursuit. We warn the so-called socialist Government of France, which is more than a century behind the times and at present is ridiculously imitating the nineteenth-century colonialists, of the consequences of its actions. The so-called socialist Government of France does not seem to have realized that the world has changed and the age of gunboat diplomacy has long passed. If the Government of France does not awaken to the realities of the twentieth century and if any aggressive Government dares approach us in the Persian Gulf, we shall, as a first step, turn it into a big graveyard for the aggressors. And let us not forget that Iran, and especially Islamic Iran, has been the land of men and women who, through their scientific achievements and military genius, have often played a vital role in the destiny of humanity.
Unfortunately, these violations and acts of aggression are being committed by the oppressive Powers throughout the world, and in particular in the third world. Let us look at Africa. In that continent a raw wave of neo colonialism has struck the long-oppressed African people, and the tragic memories of the nineteenth century's colonial scramble are revived. We strongly condemn the delivery of war equipment to Chad by France and the United States, the sole objective of which is to continue colonial domination and to plunder the natural resources of the African people. The so-called socialist Government of France is nowadays becoming an especially dangerous element in the world. Faced with the bankruptcy of its economic policies, it has embarked on a policy of global military adventure and support of aggressive Governments and despots. The socialist Government of France not only has violated all international conventions but has not even respected those resolutions of the Security Council that bear its own worthless signature.
The Islamic Republic of Iran, while treasuring the rich culture, literature and valuable liberal traditions of the French people, with whom we have maintained time- honoured relations, strongly and unequivocally condemns the present Government of France for its violation of other nations' rights, and we demand the immediate withdrawal of all oppressive forces from Chad, while we are certain that the people of Chad will not tolerate the presence of oppressive troops on their soil.
For years the Muslim people of Western Sahara, led by the POLISARIO Front have been fighting for their independence and national sovereignty. We declare our whole-hearted support for their struggle. We believe that the military occupation of Western Sahara must come to an end in accordance with the resolutions approved at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa from 6 to 12 June 1983, and the resolutions adopted by the United Nations. It is time that dependent regimes in Africa understood that serving imperialist interests and moving along crooked paths led by the super-Powers will not help them in the least.
The people of the Middle East and Western Asia whole-heartedly sympathize with their African brothers and sisters because, apart from common experience and a common history of anti-colonialist struggle, both peoples have in the last four decades become the victims of savage, racist regimes supported by the United States Satan. The South African racist regime has been aptly called the Israel of Africa. Racism and Zionism share the same background and the same purpose. They both believe in the violation of the rights of other nations. They both advocate violent usurpation of other peoples' lands. They both have no respect for world public opinion or for the Charter and resolutions of the United Nations, and they both mean to upset the norms of international relations. Those two evil forces, Zionism and racism, obey the law of the jungle in international relations, and their design is to invade other free nations of the world once they have consolidated their evil rule over the lands they have already occupied and their peoples.
I have just been handed a note providing information on another Iraqi missile attack against two cities in Iran—Andimeshk and Dezful. It is interesting that two days ago our delegation to the United Nations foresaw such a missile attack and informed the Secretary-General of the United Nations accordingly. But, unfortunately, as usual no steps were taken against attacks on residential areas of our cities.
I shall now read out the details:
"At 2.24 p.m. local time yesterday, four points were attacked by Iraqi missiles in Andimeshk and Dezful with the following casualties and damage: in Dezful, 31 people martyred and 130 injured, with 95 residential areas totally destroyed and 230 partly destroyed, including 60 shops destroyed; in Andimeshk, 23 people martyred and 120 injured, with 60 residential areas totally destroyed and 120 partly destroyed."
We are sure, of course, that the United Nations and other international institutions, because of the manipulations of the oppressor super-Powers, cannot do much, and we do not expect much. We have just given this information so that members of the Assembly may have a clearer picture of what is going on and understand why we feel that the only way to respond to this ruthless enemy is on the field of battle. Of course, desperate attempts of this sort are further proof of the enemy's weakness. They show that the enemy is collapsing and that Saddam has no place among his own people and that in the very near future he will be defeated.
118. I shall now continue my statement. It is necessary that the United Nations, having diagnosed the racist disease that is threatening the body of the world community like cancer, and having regard to its obligations and commitments regarding the safeguarding of undeniable human rights and respect for the rights of self- determination and national sovereignty of nations, should take effective measures to eradicate racial discrimination and Zionist racism from the face of the earth and carry out its historic mission of honouring its principles concerning peace, security and human rights.
The Islamic Republic of Iran, while extending its full support to the oppressed people of Namibia, demands the immediate withdrawal of the occupying forces of the racist South African Government and urges all revolutionary countries of Africa and all progressive movements, and above all the South West Africa People's Organization, the true representative of the oppressed Namibian people, to continue their heroic, legitimate struggle. We strongly condemn the colonialist governments which support the aggressive racist Pretoria regime in the face of United Nations resolutions and the principles of its Charter, and we express our firm support for the efforts and struggles of anti-colonialist, anti-racist African countries, especially Angola, Mozambique and Zimbabwe.
The situation in Latin America is not much healthier than that in Africa or the Middle East, because of the satanic policies of gringo imperialism. The unobstructed brazen intervention of Big Satan in the internal affairs of the countries of this region, especially in Nicaragua and El Salvador, not only has violated the principles of the Charter of the United Nations in a most shameless manner but also is threatening the peace and security of the world we live in. The Islamic Republic of Iran, while condemning these international colonial policies, praises all combative forces on the Latin American political scene which have courageously risen up to fight Big Satan, the source of all evil on earth, and to get rid of all its Latin American lackeys. We declare our full support for these liberation movements against American imperialism, and we believe that the decisions of the Contadora Group may serve as a suitable basis for the solution of problems in Latin America and the cessation of external intervention and aggression.
We sincerely believe it is time that all the peoples of the world who have risen up to win back their legitimate rights drummed into the heads of all aggressors and transgressors in the world the fact that no nation needs their godforsaken suzerainty or Moody paternalism. It is also time that any nation which has been torn apart through the super-Powers' international conspiracies did everything in its power to reunite and to revive its cultural and national unity. The struggle of the people of the Korean peninsula is an example par excellence in this respect.
I now turn to the grave question of the arms race. The second special session of the General Assembly on disarmament faced failure as a result of the super-Powers' obstruction and lack of co-operation. The special session instructed the Committee on Disarmament to prepare a comprehensive programme acceptable to all members and to present it at the thirty-eighth session of the General Assembly. Has that Committee succeeded in its mission, or must the people of the world continue to live in anxiety, terror and horror caused by the domineering ambitions of the super-Powers, while those Powers continue their deceitful, useless negotiations? What has so far come out of the bilateral Soviet-American negotiations on the limitation of medium-range missiles and strategic arms, the outcome of which may decide the fate of some four billion people on our planet?
Today, the implementation phase of the decision to deploy more than 500 missiles and nuclear warheads in Europe, including Pershing II and cruise missiles, has already begun. That part of the world has already been turned into a powder keg, and it would take only a simple mistake, a small miscalculation or a little spark to set the whole of the European continent aflame and to sacrifice the European peoples on the satanic altar of the superpowers and drag the other parts of the world into the fire started by them.
Each super-Power tries to justify its illogical position by the incorrect attitude of the other. The Soviet Union declares that if those missiles are deployed by the West it will have to strengthen its own missile system, while the United States Satan justifies its opposition to the convening of the Conference on the Indian Ocean because of the Soviet military presence in Afghanistan. The convening of the Conference on the Indian Ocean, set for 1983, has once again been postponed. We welcome the pleasant change in the positions of those countries which initially opposed the convening of that Conference but have come to appreciate the urgency of the matter and are already working for the preparation of a resolution on this matter to be submitted to the General Assembly. We hope that other Member States will join them. At present, more than at any time in the past, international peace and security require that the Indian Ocean zone should remain free from the super-Powers' arms race and not be infested by nuclear weapons.
Last year the proposal on non-first use of nuclear weapons produced a glimmer of hope in the anxious hearts of mankind, and it was optimistically expected that other States would support the proposal and instead of talks and speeches take a practical step in the direction of relaxing existing tensions. Unfortunately, however, the actions of the super-Powers show that their claims on non-first use, the reduction and control of arms expenditure or the limitation of the number of submarine-launched ballistic missiles was nothing but an empty political gesture designed for their own publicity purposes.
At this juncture I deem it necessary to deal briefly with the world economic situation. The adoption of defensive protectionist measures have led to the continued decline in the volume of world trade. The simultaneous drastic decline in the prices of basic commodities and the rapid increase in the prices of the industrial exports of the developed countries have caused a further deterioration in the terms of trade.
The current monetary and financial crisis, further exacerbated by the specific policies of the United States Satan and its industrial allies, along with their imposition of various restrictions intended to impede the third world's access to concessional financial resources, international capital markets and technology, have all worked to worsen the current economic crisis and disrupt the process of development of the developing countries. A huge, rapid increase in the volume of the foreign debts of those countries, not to mention their consequent internal socio-political-economic hardships, is merely a manifestation of such a grave world economic crisis. It should be added, however, that contrary to the claims of the oppressors and dominators, the current difficulties in the world economic system are not cyclical at all. In fact they are structural problems arising from the existing unjust world capitalist system and the historic dominance of the privileged minority over the deprived majority. 
As the Assembly is well aware, the oppressors oppose any and all reforms in the prevailing world economic system; they adamantly resist even the minimum legitimate demands of the oppressed countries. Adopting a negative attitude towards the serious beginning of negotiations for the establishment of the new international economic order and evading participation in global negotiations are among the destructive policies of the oppressors in general, and United States imperialism in particular—notwithstanding their rhetoric about understanding and co-operation. Control of such institutions as IMF and the World Bank by the United States Satan and its advanced allies is a traditional channel of exerting pressure on the third world and impeding the realization of their demands.
The conduct of the Governments of the Organization for Economic Co-operation and Development— especially the United States—in the course of the sixth session of the United Nations Conference or Trade and Development, held at Belgrade, was a true reflection of the aforementioned intentions, attitudes and methods. The resultant impasse at the Conference and its failure to adopt any positive and effective measures on all the disputed issues was nothing but the logical outcome of the intransigence and self-serving attitudes of these countries.
It has often been repeated that global negotiations —if conducted in a serious and consistent manner, of course—can be considered to be the first step towards the alleviation of the current international economic crisis and the introduction of structural changes in the prevailing system. We believe that the negotiations will not get us anywhere before the oppressive domination of the super-Powers over the countries of the third world is annihilated and their stooges in these countries are overthrown. We are also of the opinion that limited and partial solutions, such as negotiations within the framework of the specialized agencies—manipulated as they are by the United States Satan—and resort to bilateralism as against multilateralism in financial relations only serve to preserve the present state of domination and control and further institutionalize the current crisis.
The Islamic Republic of Iran rejects the present international order, in which our world is divided into the two poles of East and West. We believe that the balance of terror governing the world today, on which the present transient peace is based, will not guarantee the true peace, security and prosperity of the people of the world. The existing power blocs and military alignments have all brought our world to the precipice of war and annihilation.
Since the end of the Second World War, the world has not enjoyed one single day free from local wars, cold war, tensions and serious dangers to peace.
The super-Powers, in a ludicrous effort to justify their aggressions, constantly talk about "threats to their vital interests"—as if they had some sort of natural rights in all the countries of the world, as if the rest of the world were their own backyard. Is this anything but a feeling of racial superiority? Does this not reveal their evil mentality of viewing all nations of the world as being in need of their ignorant over lordship? Every day we hear about American and French interests in the Persian Gulf, Soviet interests in Afghanistan or in Asia and Africa, and the United States Satan's interests all over the globe. Does all this have any basis except in racialism, arrogance and ignorance? Did Hitler stand for anything different? Unfortunately this sort of "neo-logic" is not used exclusively by the super-Powers but has also spread to their clients and cronies; a glimpse at communiques and political statements issued by the Baathist regime of Iraq, the Zionist regime occupying Palestine and the reactionary regime of South Africa proves that their mentality is infested with concepts of racial superiority and ethnic arrogance. That is why the socialist Government of France believes that the peoples of Iran and Iraq should be sacrificed at the altar of "French interests".
The Government and the people of the Islamic Republic of Iran, inspired by the divine teachings of Islam, believe that all human beings are equal, and we absolutely reject the logic of racial discrimination through which the super-Powers intend to humiliate the rest of humanity. We believe, therefore, that our only hope lies in the collective movement of the oppressed nations of the world in the direction of ending the hegemony of the super-Powers.
In this respect, we believe that the further strengthening of the Movement of Non-Aligned Countries, together with our insistent emphasis on the principle of non-alignment, will greatly facilitate the liberation of the oppressed from the yoke of super-Powers. In the present conditions of crisis and tensions in our world, and as long as the United Nations is crippled by the obstructions of the oppressive Powers and is not able to take practical, effective steps for the solution of numerous problems in the world, the all-important role of the Non-Aligned Movement in the relaxation of international tensions cannot be overemphasized. Nevertheless, the success of the Non-Aligned Movement is dependent on its ability to purge its ranks categorically of those stooges of the super-Powers that make a superficial claim to being non- aligned but in reality only serve the interests of world imperialism, thus guaranteeing its proper growth and direction. However, the achievements of the Non-Aligned Movement in finding solutions to certain world problems, and the sense of responsibility that the majority of its member States feel for its future, hold promise that the Movement will play a great, effective, historic role in the formation of future world policies.
In spite of the fact that the efforts of the United Nations for the implementation of the fundamental principles of the Charter have so far not met with much success and although the Organization, despite considerable action, has not been able to achieve on the international scene the aims and objectives it was meant to achieve, the Government of the Islamic Republic of Iran sincerely hopes that the General Assembly will liberate the United Nations from the claws of the oppressive big Powers and help it to realize its sacred objectives of peace, security, prosperity and the happiness of mankind. And may the peace of God be upon his true servants.
 

